            Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIERAN MCQUAID, on behalf of himself,
 individually, and on behalf of all others similarly-
 situated,
                                                               COMPLAINT
                                    Plaintiff,
                                                               Docket No.:
                     -against-
                                                               Jury Trial Demanded
 CAPITAL STACK, LLC, and EPRODIGY ACH, LLC,
 and EPRODIGY OPERATIONS, LLC, and DAVID
 RUBIN, individually, and BRIAN STULMAN,
 individually,

                                    Defendants.


       KIERAN MCQUAID (“Plaintiff”), on behalf of himself, individually, and on behalf of all

others similarly-situated, (collectively as “FLSA Plaintiffs” and/or “Rule 23 Plaintiffs,” as those

terms are defined below), by and through his attorneys, BORRELLI & ASSOCIATES, P.L.L.C,

as and for his Complaint against CAPITAL STACK, LLC, (“Capital Stack”), EPRODIGY ACH,

LLC (“ACH”), and EPRODIGY OPERATIONS, LLC, (“Operations” and collectively with ACH,

where appropriate, as “eProdigy”), (all three, together where appropriate, as “Lenders”), and

DAVID RUBIN (“Rubin”), individually, and BRIAN STULMAN (“Stulman”), individually, (all

five, collectively where appropriate, as “Defendants”), alleges upon knowledge as to himself and

his own actions and upon information and belief as to all other matters as follows:

                                       NATURE OF CASE

       1.       This is a civil action for damages and equitable relief based upon the willful

violations that Defendants committed of Plaintiff’s rights guaranteed to him by: (i) the overtime

provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the minimum wage

provisions of the FLSA, 29 U.S.C. § 206(a); (iii) the overtime provisions of the New York Labor

                                                  1
             Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 2 of 22



Law (“NYLL”), NYLL § 160, N.Y. Comp. Codes R. & Regs. (“NYCCRR”) tit. 12 § 142-2.2; (iv)

the minimum wage provisions of the NYLL, NYLL § 652(1), 12 NYCCRR § 142-2.1; (v) the

NYLL’s requirement that employers furnish employees with wage statements containing specific

categories of accurate information on each payday, NYLL § 195(3); (vi) the NYLL’s requirement

that employers furnish employees with a wage notice at hire containing specific categories of

accurate information, NYLL § 195(1); (vii) the NYLL’s requirement that employers furnish

employees with their earned commissions in a timely manner, NYLL § 191-C; and (viii) any other

claim(s) that can be inferred from the facts set forth herein.

        2.       Plaintiff worked for Defendants - - three Manhattan-based limited liability

companies that operate as a single enterprise and/or joint employer that lend money to small and

medium-sized businesses, as well as their Chief Executive Officer and Executive Vice President,

both of whom served as Plaintiff’s direct supervisors - - in various positions from on or about

August 1, 2014 until November 5, 2015. As described below, throughout his employment,

Defendants willfully failed to pay Plaintiff the wages lawfully due to him under the FLSA and the

NYLL. Specifically, for the entirety of his employment, Defendants required Plaintiff to work,

and Plaintiff did in fact work, in excess of forty hours each week or virtually each week, yet

Defendants willfully misclassified him as an exempt “manager” and paid him a flat weekly salary,

and therefore failed to compensate Plaintiff at any rate of pay, let alone at the statutorily required

rate of one and one-half times his regular rate of pay for all hours that he worked in excess of forty

each week, in violation of the FLSA and the NYLL. Moreover, Plaintiff’s weekly wages fell

below the minimum that either the FLSA or the NYLL or both required at various points of his

employment for each hour worked, resulting in minimum wage violations under either or both

statutes.



                                                  2
            Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 3 of 22



       3.       Defendants also violated the NYLL by failing to provide Plaintiff with accurate

wage statements on each payday or with any wage notice upon hire.

       4.       Defendants have paid and treated all of their sales associates, “manager of sales,”

“ISO manager,” and “collections manager” employees in the same manner.

       5.       Accordingly, Plaintiff brings this lawsuit against Defendants pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually,

and on behalf of all other persons similarly-situated during the applicable FLSA limitations period

who suffered damages as a result of the Defendants’ violations of the FLSA. Plaintiff brings his

claims under the NYLL described in paragraphs 2 and 3 above on behalf of himself, individually,

and on behalf of any FLSA Plaintiff who opts-into this action, as that term is defined below.

       6.       Plaintiff also brings this lawsuit as a class action pursuant to Federal Rule of Civil

Procedure (“FRCP”) 23, on behalf of himself, individually, and on behalf of all other persons

similarly-situated during the applicable NYLL limitations period who suffered damages as a result

of Defendants’ same violations of the NYLL and the supporting New York State Department of

Labor regulations.

       7.       Moreover, on an individual basis only, Plaintiff brings claims for Defendants’

failure to timely pay him his earned commissions in violation of the NYLL, as described more

fully below.

                                 JURISDICTION AND VENUE

       8.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201, et seq. The supplemental jurisdiction of the Court is invoked

pursuant to 28 U.S.C. § 1367 over all claims arising under New York law.




                                                  3
             Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 4 of 22



        9.       Venue is appropriate in this court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.

                                             PARTIES

        10.      At all relevant times herein, Plaintiff worked for Defendants in New York and was

and an “employee” entitled to protection as defined by the FLSA, the NYLL, and the NYCCRR.

        11.      At all relevant times herein, Defendant Capital Stack was and is a Nevada limited

liability company, with its principal place of business located at 11 Broadway, 8th Floor, New

York, New York 10004.

        12.      At all relevant times herein, Defendant ACH was and is a Delaware limited liability

company, with its principal place of business located at 11 Broadway, 8h Floor, New York, New

York 10004.

        13.      At all relevant times herein, Defendant Operations was and is a New York limited

liability company, with its principal place of business located at 11 Broadway, 8th Floor, New

York, New York 10004.

        14.      At all relevant times herein, Defendant Rubin was and is the Chief Executive

Officer of the three entities comprising Defendant Lenders.

        15.      At all relevant times herein, Defendant Stulman was and is the Executive Vice

President of the three entities comprising Defendant Lenders.

        16.      At all relevant times herein, all Defendants were “employers” within the meaning

of the FLSA and the NYLL.           Additionally, during all relevant times, Defendant Lenders’

qualifying annual business exceeded and exceeds $500,000.00, and Defendant Lenders were and

are engaged in interstate commerce within the meaning of the FLSA as they employed two or more



                                                  4
          Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 5 of 22



employees, interacted with, received payments from, and loaned money to out-of-state businesses,

and marketed their services online to business outside of New York, the combination of which

subjects Defendant Lenders to the FLSA’s overtime and minimum wage requirements as an

enterprise.

                          COLLECTIVE ACTION ALLEGATIONS

       17.     Plaintiff seeks to bring this suit to recover from Defendants unpaid overtime and

minimum wage compensation, and liquidated damages, pursuant to the applicable provisions of

the FLSA, 29 U.S.C. § 216(b), individually, on his own behalf, as well as on behalf of those in the

following collective:

               Current and former sales associates, “manager of sales,” “ISO
               manager,” “collections manager” employees, and other employees
               with similar job duties and/or titles who during the applicable FLSA
               limitations period, performed any work for Defendants, and who
               consent to file a claim to recover damages for minimum wages
               and/or overtime compensation that is legally due to them (“FLSA
               Plaintiffs”).

       18.     Defendants treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and

all FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; (5) were not paid the

required one and one-half times their respective regular rates of pay, or one and one-half times the

minimum wage rate, if greater, for all hours that they worked per workweek in excess of forty;

and/or (6) were not paid at least the statutory minimum wage rate for all hours worked.

       19.     At all times during the applicable FLSA limitations period, Defendants have been

aware of the requirements to pay Plaintiff and all FLSA Plaintiffs at an amount equal to the rate

of one and one-half times their respective regular rates of pay, or one and one-half times the

                                                 5
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 6 of 22



minimum wage rate, if greater, for all hours worked each workweek above forty, and of the

requirement to pay Plaintiff and all FLSA Plaintiffs at least the statutory minimum wage rate for

all hours worked, yet they purposefully and willfully chose and choose not to do so.

       20.     Thus, all FLSA Plaintiffs are victims of Defendants’ pervasive practice of willfully

refusing to pay their employees overtime compensation for all hours worked per workweek above

forty, and/or at the statutorily-set minimum wage for all hours worked, in violation of the FLSA.

                              RULE 23 CLASS ALLEGATIONS

       21.     In addition, Plaintiff seeks to maintain this action as a class action pursuant to FRCP

23(b)(3), individually, on his own behalf, as well as on behalf of those who are similarly situated

who, during the applicable limitations period, were subjected to violations of the NYLL and the

NYCCRR.

       22.     Under FRCP 23(b)(3), Plaintiff must plead that:

               a.     The class is so numerous that joinder is impracticable;

               b.     There are questions of law or fact common to the class that predominate

               over any individual questions of law or fact;

               c.     Claims or defenses of the representative are typical of the class;

               d.     The representative will fairly and adequately protect the class; and

               e.     A class action is superior to other methods of adjudication.

       23.     Plaintiff seeks certification of the following FRCP 23 class:

               Current and former sales associates, “manager of sales,” “ISO
               manager,” and “collections manager” employees, and other
               employees with similar job duties and/or titles, who during the
               applicable NYLL limitations period, performed any work for
               Defendants within the State of New York (“Rule 23 Plaintiffs”).




                                                 6
          Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 7 of 22



                                            Numerosity

       24.     Throughout the six-year period predating this action’s commencement, Defendants

have, in total, employed at least forty employees that are putative members of this class.

                              Common Questions of Law and/or Fact

       25.     There are questions of law and fact common to each and every Rule 23 Plaintiff

that predominate over any questions solely affecting individual members of the FRCP 23 class,

including but not limited to the following: (1) the duties that Defendants required and require Rule

23 Plaintiffs to perform; (2) the manner of compensating Rule 23 Plaintiffs; (3) whether

Defendants paid and pay Rule 23 Plaintiffs overtime wages at one and one-half their respective

regular rates of pay, or one and one-half the minimum wage, if greater, for all hours worked over

forty in a week; (4) whether the Defendants failed to pay Rule 23 Plaintiffs at least at the statutory

minimum wage rate for all hours worked; (5) whether Defendants failed and fail to furnish Rule

23 Plaintiffs with accurate wage statements on each payday containing the information required

by NYLL § 195(3); (6) whether Defendants failed and fail to furnish Rule 23 Plaintiffs with

accurate wage notices at the time of their hire containing the information required by NYLL §

195(1); (7) whether Defendants have any affirmative defenses to any of the Rule 23 Plaintiffs’

claims; (8) whether Defendants’ actions with respect to the Rule 23 Plaintiffs were in violation of

the NYLL and the NYCCRR; and (9) if so, what constitutes the proper measure of damages.

                               Typicality of Claims and/or Defenses

       26.     As described in the “Background Facts” section below, Defendants employed

Plaintiff and Rule 23 Plaintiffs within the meaning of the NYLL and the NYCCRR. Plaintiff’s

claims are typical of the claims of the Rule 23 Plaintiffs whom he seeks to represent, as the Rule

23 Plaintiffs work and/or have worked for Defendants in New York, and Defendants did and do



                                                  7
            Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 8 of 22



not pay them overtime wages for all hours worked over forty each week or at least at the minimum

wage rate for all hours worked, nor did and do Defendants furnish them with proper wage

statements or wage notices when the law requires. Plaintiff and the Rule 23 Plaintiffs enjoy the

same statutory rights under the NYLL and the NYCCRR to be paid all of their earned overtime

wages, to be paid at least the statutory minimum wage rate for all hours worked, and to be furnished

with accurate wage statements on each payday and wage notices upon hire. Plaintiff and the Rule

23 Plaintiffs have all sustained similar types of damages as a result of Defendants’ failure to

comply with the NYLL and the NYCCRR. Plaintiff and the Rule 23 Plaintiffs all have suffered

injury, including lack of compensation or under-compensation due to Defendants’ common

policies, practices, and patterns of conduct. Thus, Plaintiff’s claims and/or Defendants’ defenses

to those claims are typical of the Rule 23 Plaintiffs’ claims and the Defendants’ defenses to those

claims.

                                              Adequacy

          27.   Plaintiff, as described below, has worked the same or similar hours as the Rule 23

Plaintiffs throughout their employment with Defendants. Defendants regularly failed to pay

Plaintiff overtime wages at the rate of time and one-half his regular rate of pay, or one and one-

half the minimum wage rate, if greater, for hours worked over forty each week, did not pay Plaintiff

at least the statutory minimum wage rate for all hours worked, did not furnish Plaintiff with

accurate wage statements on each payday, and did not furnish Plaintiff with an accurate wage

notice upon hire, which is substantially similar to how the Defendants paid and treated and pay

and treat the Rule 23 Plaintiffs. Plaintiff fully anticipates providing discovery responses and

testifying under oath as to all of the matters pertaining to him raised in this Complaint and that will

be raised in the Defendants’ Answer. Thus, Plaintiff would properly and adequately represent the



                                                  8
            Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 9 of 22



current and former employees whom the Defendants have subjected to the treatment alleged

herein.

          28.   Additionally, Plaintiff’s counsel has substantial experience in this field of law.

                                              Superiority

          29.   Plaintiff has no, or very few, material facts relating to the Rule 23 Plaintiffs’ claims

that are atypical of those of the putative class. Indeed, at all relevant times herein, Defendants

have treated Plaintiff identically, or at the very least, substantially similarly, to the Rule 23

Plaintiffs.

          30.   Any lawsuit brought by any sales associates, “manager of sales,” “ISO manager,”

“collections manager,” or other employee of Defendants with similar titles and job duties would

be identical to a suit brought by any other similar employee for the same violations. Thus, separate

litigation would risk inconsistent results.

          31.   Accordingly, this means of protecting Rule 23 Plaintiffs’ rights is superior to any

other method, and this action is properly maintainable as a class action under FRCP 23(b)(3).

                                     BACKGROUND FACTS

          32.   The Lender Defendants, comprised of the three entities described above, operate as

a single employer and/or joint employer, offering, while based on Manhattan, alternative funding

lender services for small and medium-sized businesses across the United States. The three Lender

Defendants described above all: have an interrelation of operations in providing lending services

by sharing employees and clients with one another; concurrently control labor relations between

employees and management; are commonly managed by the same personnel, namely and mainly

Defendants Rubin and Stulman; contain internal cross-references on their websites referring to one




                                                   9
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 10 of 22



another and/or linking to one another’s web pages; and are commonly owned and controlled

financially.

        33.     Defendant Rubin was and is the Chief Executive Officer of the Lenders and, along

with Defendant Stulman, was Plaintiff’s day-to-day supervisor throughout his employment. To

that end, Defendant Rubin personally hired Plaintiff, established Plaintiff’s rate of pay, determined

Plaintiff’s schedule, and assigned and determined Plaintiff’s job duties and various titles

throughout his employment.

        34.     Defendant Stulman was and is the Executive Vice President of the Lenders and,

along with Defendant Rubin, was also Plaintiff’s day-to-day supervisor from in or around February

2015 until November 5, 2015. To that end, Defendant Stulman, throughout the time period where

his employment overlapped with Plaintiff’s, and also in conjunction with Defendant Rubin,

established Plaintiff’s rate of pay, determined Plaintiff’s schedule, and assigned and determined

Plaintiff’s job duties and various titles throughout his employment. Moreover, Defendant Stulman

personally fired Plaintiff.

        35.     Defendant Capital Stack originally hired Plaintiff on or about August 1, 2014 as a

sales associate.

        36.     As a sales associate, Plaintiff’s primary job duties included pitching loan deals to

business owners from Defendants’ office in New York, New York, and receiving and processing

applications and bank statements from business owners in connection with their loan applications.

        37.     From August 1, 2014 through in or around November 2014, as a sales associate,

Defendants paid Plaintiff a weekly salary of $350.00, which was intended to cover only the first

forty hours that Plaintiff worked each week, and which yielded a regular hourly rate of $8.75 per

hour.



                                                 10
          Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 11 of 22



       38.     In or around November of 2014, Plaintiff became a “manager of sales.” While

Plaintiff’s title changed, his job duties remained substantially the same and he was a “manager” in

name only, as his primary duties continued to involve pitching and closing loan deals to business

owners.

       39.     From in or around November of 2014 through in or around February 2015, as a

“manager of sales,” Defendants paid Plaintiff a weekly salary of $400.00, which was intended to

cover only the first forty hours that Plaintiff worked each week, and which yielded a regular hourly

rate of $10.00 per hour.

       40.     In or around February of 2015, Plaintiff became an “ISO manager.” As an ISO

(independent sales organization) manager, Plaintiff worked with third-party ISOs, which were

independent brokers or salespeople from other companies, to provide funding for deals that the

ISOs could not fund on their own. Plaintiff also continued to perform his primary duty of pitching

and closing loan deals to business owners, as described above.

       41.     From in or around February of 2015 through in or around August of 2015, as an

“ISO manager,” Defendants paid Plaintiff a weekly salary of $500.00, which was intended to cover

only the first forty hours that Plaintiff worked each week, and which yielded a regular hourly rate

of $12.50 per hour.

       42.     In early 2015, Defendant Rubin created Defendant eProdigy to perform the same

functions as Defendant Capital Stack and to hold Defendant Capital Stack as a subsidiary.

       43.     Defendant eProdigy had and has as its principal place of business the same address

as Defendant Capital Stack, the same two people who run the business as before - - Defendant

Rubin and Defendant Stulman - - and uses the same employees as Capital Stack. To that end, in




                                                11
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 12 of 22



June 2015, Defendants instructed Plaintiff to substitute “eProdigy” for “Capital Stack” in his email

signature.

       44.     In or around August 2015, Defendants again changed Plaintiff’s title, this time to a

“collections manager,” a role which he held for the remainder of his employment with Defendants.

Again, during this time, Plaintiff also continued performing his primary duty of pitching and

closing loan deals to business owners.

       45.     From in or around August 2015 until the termination of Plaintiff’s employment on

November 5, 2015, as a “collections manager,” Defendants paid Plaintiff a weekly salary of

$550.00, which was intended to cover only the first forty hours that Plaintiff worked each week,

and which yielded a regular hourly rate of $13.75 per hour.

       46.     Despite his various titles as a “manager,” at no point during his employment did

Plaintiff have any meaningful discretion or managerial responsibilities. For example, he played

no role in employee hiring or firing decisions or employee disciplinary matters, and he was not

responsible for determining any employee work schedules.

       47.     Throughout his employment, regardless of his title at the time, Defendants required

Plaintiff to work, and Plaintiff did work, five days per week, Monday through Friday, from

between 7:00 a.m. and 7:30 a.m. until between 5:30 p.m. and 6:00 p.m. each day without a

scheduled or uninterrupted break. In addition, Defendants required Plaintiff to work, and Plaintiff

did in fact work, one-to-two Saturdays each month, for approximately six hours per day, from 9:00

a.m. to 3:00 p.m. without a scheduled or uninterrupted break. Thus, throughout his employment,

Defendants required Plaintiff to work, and Plaintiff did work, between fifty-two and one-half hours

and sixty-one hours each week, for an average of approximately fifty-seven hours per week.




                                                12
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 13 of 22



        48.     By way of example only, during the workweek of January 12 through January 18,

2015, Defendants required Plaintiff to work, and Plaintiff did work, sixty-one hours, from 7:00

a.m. to 6:00 p.m. on Monday through Friday, and from 9:00 a.m. to 3:00 p.m. on Saturday. In

exchange for his work this week Defendants paid Plaintiff a flat salary of $400.00, which amounted

to a regular rate of pay of $10.00 per hour for his first forty hours only. Defendants thus paid

Plaintiff nothing for the twenty-one hours that Plaintiff worked over forty that week. Additionally,

Defendants paid Plaintiff at a rate below both the federal and state the minimum wage rates this

week for all hours worked.

        49.     By way of a second example only, during the workweek of October 19 through

October 25, 2015, Defendants required Plaintiff to work, and Plaintiff did work, fifty-five hours,

from 7:00 a.m. to 6:00 p.m. on Monday through Friday. In exchange for his work this week

Defendants paid Plaintiff a flat salary of $550.00, which amounted to a regular rate of pay of

$13.75 per hour for his first forty hours only. Defendants thus paid Plaintiff nothing for the eleven

hours that Plaintiff worked over forty that week.

        50.     Defendants paid Plaintiff on a bi-weekly basis.

        51.     On each occasion when they paid Plaintiff, Defendants failed to provide Plaintiff

with a wage statement that accurately listed, inter alia, his actual hours worked per week, or his

overtime rates of pay for all hours worked over forty each week.

        52.     Additionally, Defendants did not provide Plaintiff with any wage notice at the time

of his hire - - neither at Capital Stack nor eProdigy - - let alone one that accurately contained, inter

alia, Plaintiff’s overtime rates of pay as designated by the employer.

        53.     Defendants treated and paid Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs in the

same manner described to this point herein.



                                                  13
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 14 of 22



       54.     Defendants acted in the manner described herein so as to maximize their profits

while minimizing their labor costs and overhead.

       55.     Each hour that Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs worked was for

Defendants’ benefit.

       56.     Further, throughout his employment, Defendants required that Plaintiff complete at

least three loan deals per month.

       57.     In addition to his regular salary, Plaintiff also earned commissions equal to one

percent of the total loan value sold on any loan deals that he personally completed.

       58.     Once Plaintiff completed $50,000.00 worth of loan deals in a given month, his

commission percentage increased from one percent to two percent for the value of any loans sold

that exceeded the $50,000.00 threshold during any month.

       59.     Moreover, as an “ISO manager,” Plaintiff also earned commissions equal to one

percent of the total amount that Defendants funded with the third-party ISOs with which

Defendants had a prior relationship. For any new ISOs that Plaintiff generated, Plaintiff earned a

commission of two percent of the total value that Defendants funded with these new ISOs.

       60.     Throughout his employment, though Plaintiff’s commissions varied, on average

Plaintiff earned approximately $200.00 per month in commissions.

       61.     Defendants were to pay Plaintiff his earned commissions on a monthly basis.

However, on several occasions, Defendants completely failed to pay Plaintiff his earned

commissions.

       62.     For example, during the month of September 2015, Plaintiff completed

approximately $75,000.00 worth of loan deals, earning a one-percent commission on the first




                                                14
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 15 of 22



$50,000.00 of loan deals and a two-percent commission on the additional $25,000.00 of loan deals,

for a total earned commission of $1,000.00.

       63.     Defendants did not pay Plaintiff any of these earned commissions for the month of

September 2015. Plaintiff estimates that Defendants have failed to pay him approximately

$3,000.00 in earned commissions for the entirety of his employment.

                  FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                            Unpaid Overtime under the FLSA

       64.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

       65.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay, or one and one-half the minimum wage,

if greater, for all hours worked exceeding forty in a workweek.

       66.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

       67.     As also described above, Plaintiff and FLSA Plaintiffs worked in excess of forty

hours in a workweek, yet Defendants failed to compensate them in accordance with the FLSA’s

overtime provisions.

       68.     Defendants willfully violated the FLSA.

       69.     Plaintiff and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

week in excess of forty at the rate of one and one-half times their respective regular rates of pay,

or one and one-half the minimum wage, if greater.

       70.     Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s overtime provisions.




                                                 15
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 16 of 22



                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                        Unpaid Minimum Wages under the FLSA

        71.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

        72.     29 U.S.C. § 206(a) prescribes a minimum wage that employers must pay to their

employees for each hour worked.

        73.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

        74.     As also described above, Defendants did not compensate Plaintiff and FLSA

Plaintiffs at least at the minimum hourly rate required by the FLSA for all hours worked.

        75.     Defendants willfully violated the FLSA.

        76.     At the least, Plaintiff and FLSA Plaintiffs are entitled to the minimum rate of pay

required by the FLSA for all hours worked.

        77.     Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s minimum wage provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                     Unpaid Overtime under the NYLL and the NYCCRR

        78.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        79.     NYLL § 160 and 12 NYCCRR § 142-2.2 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay, or one and one-

half the minimum wage rate, if greater, for all hours worked exceeding forty in a workweek.




                                                 16
          Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 17 of 22



        80.         As described above, Defendants are employers within the meaning of the NYLL

and the NYCCRR, while Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this

action, are employees within the meaning of the NYLL and the NYCCRR.

        81.         As also described above, Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who

opts into this action, worked in excess of forty hours in a workweek, yet Defendants failed to

compensate them in accordance with the NYLL’s and the NYCCRR’s overtime provisions.

        82.         Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, are

entitled to their overtime pay for all hours worked per week in excess of forty at the rate of one

and one-half times their respective regular rates of pay, or one and one-half the minimum wage

rate, if greater.

        83.         Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, are

also entitled to liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the

NYLL’s and the NYCCRR’s overtime provisions.

                     FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                       Unpaid Minimum Wages under the NYLL and the NYCCRR

        84.         Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        85.         N.Y. Lab. Law § 652 and 12 NYCCRR § 142-2.1 prescribe a minimum wage that

employers must pay to their employees for each hour worked.

        86.         As described above, Defendants are employers within the meaning of the NYLL

and the NYCCRR, while Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this

action, are employees within the meaning of the NYLL and the NYCCRR.



                                                     17
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 18 of 22



        87.     As also described above, Defendants did not compensate Plaintiff, Rule 23

Plaintiffs, and any FLSA Plaintiff who opts into this action, at least at the minimum hourly rate

required by the NYLL and the NYCCRR for all hours worked.

        88.     At the least, Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this

action, are entitled to the minimum rate of pay required by the NYLL and the NYCCRR for all

hours worked.

        89.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, are

also entitled to liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the

NYLL’s and the NYCCRR’s minimum wage provisions

                  FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
               Failure to Furnish Proper Wage Statements in Violation of the NYLL

        90.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        91.     N.Y. Lab. Law § 195(3) requires that employers furnish employees with wage

statements containing accurate, specifically enumerated criteria on each occasion when the

employer pays wages to the employee.

        92.     As described above, Defendants, on each payday, failed to furnish Plaintiff, Rule

23 Plaintiffs, and any FLSA Plaintiff who opts into this action, with accurate wage statements

containing the criteria required under the NYLL.

        93.     Prior to February 27, 2015, pursuant to N.Y. Lab. Law § 198(1-d), Defendants are

liable to Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, in the

amount of $100.00 for each workweek after the violation occurred, up to a statutory cap of

$2,500.00.

                                                 18
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 19 of 22



        94.     On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable

to Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, in the amount of

$250.00 for each workday after the violation occurred, up to a statutory cap of $5,000.00.

                 SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Notices in Violation of the NYLL

        95.     Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action,

repeat, reiterate and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        96.     NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate, specifically enumerated criteria.

        97.     As described above, Defendants failed to furnish Plaintiff, Rule 23 Plaintiffs, and

any FLSA Plaintiff who opts into this action, with any wage notice at hire, let alone one accurately

containing all of the criteria required under the NYLL.

        98.     Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable to

Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, in the amount of

$50.00 for each workweek after the violations initially occurred, up to a statutory cap of $2,500.00.

        99.     On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable

to Plaintiff, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts into this action, in the amount of

$50.00 for each workday after the violations initially occurred, up to a statutory cap of $5,000.00.

               SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                            ON BEHALF OF PLAINTIFF ONLY
         Failure to Pay Earned Commissions on a Timely Basis in Violation of the NYLL

        100.    Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.




                                                  19
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 20 of 22



        101.    NYLL § 191-C requires that employers pay salespersons their earned commissions

in accordance with the agreed terms of employment, but not less frequently than once each month

and not later than within five business days after termination.

        102.    As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiff is an employee within the meaning of the NYLL.

        103.    As also described above, Defendants failed to pay Plaintiff all of the commissions

that he earned throughout his employment as the NYLL requires.

        104.    Plaintiff is entitled to recover for all commissions earned for which Defendants did

not timely or ever pay Plaintiff.

        105.    Plaintiff is also entitled to liquidated damages, interest, and attorneys’ fees for

Defendants’ violations of the NYLL’s provisions concerning the timely payment of all earned

commissions.

                                 DEMAND FOR A JURY TRIAL

        106.    Pursuant to FRCP 38(b), Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs demand

a trial by jury on all claims in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs demand judgment

against Defendants as follows:

        a.      A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;

        b.      Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert




                                                 20
               Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 21 of 22



with them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

          c.       An order restraining Defendants from any retaliation against Plaintiff, FLSA

Plaintiffs, and Rule 23 Plaintiffs for participation in any form in this litigation;

          d.       Designation of this action as an FLSA collective action on behalf of Plaintiff and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Join pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

          e.       Certification of the claims brought in this case under the NYLL as a class action

pursuant to FRCP 23;

          f.       Designation of Plaintiff and his counsel as class/collective action representatives

under the FRCP and the FLSA;

          g.       All damages that Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs have sustained

as a result of Defendants’ conduct, including all unpaid wages/commissions and any short fall

between wages/commissions paid and those due under the law that Plaintiff, FLSA Plaintiffs, and

Rule 23 Plaintiffs would have received but for the Defendants’ unlawful payment practices;

          h.       Liquidated damages and any other statutory penalties as recoverable under the

FLSA and the NYLL;

          i.       Awarding Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs their reasonable

attorneys’ fees, as well as their costs and disbursements incurred in connection with this action,

including expert witness fees and other costs, and an award of a service payment to Plaintiff;

          j.       Pre-judgment and post-judgment interest, as provided by law; and



                                                   21
         Case 1:18-cv-09230-ALC Document 1 Filed 10/09/18 Page 22 of 22



       k.      Granting Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs such other and further

relief as this Court finds necessary and proper.

Dated: New York, New York
       October 9, 2018

                                              Respectfully submitted,

                                              BORRELLI & ASSOCIATES, P.L.L.C.
                                              Attorneys for Plaintiff
                                              655 Third Avenue, Suite 1821
                                              New York, New York 10017
                                              Tel.: (212) 279-5000
                                              Fax: (212) 679-5005


                                      By:     ___________________________________
                                              MICHAEL R. MINKOFF (MM 4787)
                                              ALEXANDER T. COLEMAN (AC 1717)
                                              MICHAEL J. BORRELLI (MB 8533)




                                                   22
